DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, line 3, the recitation “a reel seat formed in the fishing reel” appears to be inaccurate.  Figure 1, for example, shows reel seat 200 on the fishing rod 100 and not on the fishing reel 300.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolton et al (U.S. Patent no. 7,412,857 B2).

With respect to claim 1, Kolton et al disclose a fishing reel locking system (30, 130) that detachably locks a fishing reel 10 to a fishing rod 22 comprising: a reel seat 24 formed in the fishing reel, where the reel seat is designed to receive at least one type of fishing reel having therein a reel foot (14, 16); at least one reel seat securing member (31, 33) formed on at least one end of the reel seat, where the at least one reel seat securing member is designed to movably engage (socket 31 is movable; col. 2, line 66)at least one portion of the reel foot of the fishing reel to be secured to the fishing rod; and at least one locking system (30, 130) designed to prevent the unwanted, or undesired, movement of the at least one reel seat securing member, thereby preventing the unwanted, or undesired, removal of the fishing reel from the fishing rod.

With respect to claim 2, Kolton et al disclose the fishing reel locking system of claim 1, wherein the fishing reel locking system further comprises two reel seat securing members (31, 33), where each respective reel seat securing member is located at an opposite end of the reel seat.

With respect to claim 3, Kolton et al disclose the fishing reel locking system of claim 2, wherein the fishing reel locking system further comprises two locking systems (figure 7 shows a locking device around each of the elements 31 and 33) each designed to prevent the unwanted, or undesired, movement of one respective reel seat securing member.

With respect to claim 4, Kolton et al disclose the fishing reel locking system of claim 1, wherein the at least one fishing reel locking system comprises a mechanical locking system, an electro-mechanical locking system, or an electrical locking system that ensures locking of the fishing reel to the fishing rod (locking devices 30 and 130 are mechanical locking systems.

With respect to claim 5, Kolton et al disclose the fishing reel locking system of claim 1, wherein at least one fishing reel locking system comprises a pinned cylinder locking system (figure 3, for example, shows cylinder 34 and pins 38).

With respect to claim 6, Kolton et al disclose the fishing reel locking system of claim 1, wherein at least one fishing reel locking system permanently locks the fishing reel to the fishing rod (col. 3, lines 39-51; “The base 32 is secured to the cover 34 in such a manner that it cannot be non-destructibly disassembled.”).

With respect to claim 7, Kolton et al disclose the fishing reel locking system of claim 1, wherein at least one fishing reel locking system removably locks the fishing reel to the fishing rod (while not meant to be readily removed, the securing device 30, 130 can be removed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art discloses various locking or securing devices to lock fishing reels onto the reel seats.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/